 AMERICAN STANDARD, INC.American Standard, Inc., Industrial Products Group,Industrial Products Division and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), Peti-tioner. Case 7-RC-14364July 20, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND ME-MBE[RS JE:NKINSAND MURPH)On August 31, 1977, the Regional Director for Re-gion 7 issued a Decision and Direction of Election inthe above-entitled proceeding in which he found ap-propriate a separate unit of plant clerical and techni-cal employees of the Employer at its Dearborn.Michigan, complex, rejecting the Employer's conten-tion, inter alia, that the requested unit should bebroadened to include office clerical employees. thatpurchasing department employees should be treatedas office clerical employees, and that buyers in thepurchasing department and planners in the produc-tion and inventory control department should he ex-cluded as managerial employees. On October 3, theNational Labor Relations Board issued a telegraphicorder denying the Employer's request for rex iew butpermitting the planners and purchasing departmentemployees to vote under challenge.The election was conducted on October 4. The tal-ly of ballots for the election showed that of approxi-mately 23 eligible voters, 8 cast valid ballots for and6 against the Petitioner, and 8 cast challenged bal-lots, a number sufficient to affect the results. On Oc-tober 31, the Regional Director issued a Supplemen-tal Decision on Determinative Challenges reaf-firming his earlier determinations that plannersand purchasing department employees should he in-cluded in the unit and overruling eight challenges toballots cast by such employees. Thereafter, the Em-ployer filed a supplemental request for review andmotion for reconsideration in which it argued thatthe Regional Director erred in not transferring thecase to the Board for its review of the record withrespect to the issues raised by the challenges, and iturged the Board to reconsider its denial of the Em-ployer's earlier request for review as it pertained tothe scope of the unit.On December 30, the Board by telegraphic ordergranted the Employer's request for review of the Re-gional Director's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following finding:The Employer's request for reconsideration of theBoard's denial of its request for review of the Region-al Director's determination to exclude office clericalemployees from the unit is denied as raising no mat-ter not previously considered.The eight challenged ballots were cast by plannersand purchasing department employees. The Em-ployer contends that the Regional Director erred inreaffirming his earlier determination that the pur-chasing department employees are plant clerical em-ployees despite the relocation of their working facil-ities, and that the planners are not excludable asmanagerial employees.Purchasing Deparltmen Emplovees: The Employeris principally engaged in the design, manufacture,sale, and distribution of industrial fans and largefluid drive svsterms. At its Dearborn plant here in-volved. its production facilities and offices arehoused in a two-building complex. Building onehouses administrative and office personnel. andbuilding twso. located 20 to 40 feet away. houses themanufacturing operations. together with certain re-lated facilities.At the time of the hearing, the purchasing depart-ment, comprised of buyers and a purchasing clerk.was situated on the second floor of building two,above the first-floor manufacturing area. The Em-ployer introduced evidence that it planned to movethe purchasing department to building one. The buy-ers process requisition order forms originating inother departments and contact vendors to place or-ders. Fhe buyers have frequent contact with otherdepartments with respect to their orders. A buyer tes-tified that she contacts in person planners in the pro-duction and inventory control department severaltimes a day. A planner testified that if the purchasingdepartment were moved, he would contact buyers bymemo. The record reveals that under the Employer'splans, after the move, the purchasing department, to-gether with its manager. would be located in vacantspace within a large. open area then occupied b)marketing department employees, comprised of ap-plication engineers. order analysts. and various secre-taries and clerks found by the Regional Director tobe office clerical emplovees.The Regional Director in his Supplemental Deci-sion found that, before the election, the purchasingdepartment had been transferred to Employer's of-fice building, but noted that there had not been anyalteration in the duties of the purchasing departmentemployees or in the supervisory structure of the de-partment.237 NLRB No. 845 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Regional Director, we concludethat after the move, by virtue of their close proximityto office clerical employees and their apparently in-frequent personal contacts with plant clerical andtechnical employees included in the unit herein, thepurchasing department employees have acquiredsuch a close community of interest with office cleri-cal employees as to require their exclusion from theunit.' We therefore sustain the challenges to the bal-lots cast by purchasing department employees.Planners: In support of its contention that theplanners are managerial employees, the Employer as-serts that because it operates a job shop at Dearbornthe planners exercise more independent judgmentthan do planners for assembly line production, thatthey independently develop and make variancesfrom the master schedule, and that they indepen-dently approve purchase requisitions, decide whetherto "make or buy" certain parts, and meet with andsometimes brief customers. However, we are satisfiedfrom our review of the record that the planners donot exercise managerial discretion in the perfor-mance of their functions.Within the production and inventory control de-partment, which is headed by Manager Myers, arefour planners working under Production PlanningSupervisor Williams. The planners' salaries range upto $18,000 per year. Williams does no planning him-self but is responsible for the total production sched-ule. Each planner devises a master schedule for cer-tain types of products for several months ahead. Healso responds to special requests from salesmen andcustomers related to the scheduling of production.Most of the planners have previously been em-ployed by the Employer as production foremen andpossess some technical and college training. At pres-ent, the Employer requires a new planner to have acollege degree and 5 to 8 years' experience. As foundby the Regional Director, because the Dearbornplant operates as a job shop, the planners exercise awider range of discretion than would be the case in atypical assembly line production process.See. e.g.. Challenge-Cook Bros., Incorporated. 129 NLRB 1235. 1240(1961). In view of this finding, we need not, and do not. address the issuesraised by the Employer as to the managerial status of buyers within thepurchasing department.Contrary to the statement made in the dissent, the Employer in its requestfor review, in addition to its argument that buyers are managerial employ-ees, contends that if the Board agrees with the Regional Director's exclusionof office clerical employees, the purchasing department employees shouldlikewise be excluded as office clerical employees because of the relocationto building one. Also. contrary to our dissenting colleague, the fact that thepurchasing department employees now work in building one in a large.open area in close proximity to excluded office clerical employees, as morefully detailed above, is ample evidence that they no longer have sufficientcommunity of interest with requested plant clerical and technical employeesto justify their inclusion in the unitThe planner devises a master schedule for the pro-duction of products within his area of responsibilityon the basis of process sheets and documents called5-A forms prepared by the marketing department.The 5-A form contains the technical and order infor-mation necessary to produce the products requiredby the customer. The manufacturing engineering de-partment also receives the 5-A and the drawings andmakes up the cost estimates and the orders for mate-rials, and the planners rely on this information indevising a plan to meet completion dates specified.The planners spend a considerable portion of theirtime on the production floor in consultation withproduction foremen. Each month the planners pre-pare a master schedule report and a need report. Theneed report is sent to other departments to obtaininformation needed to prepare the planning. Theplanners originate and can authorize requisitions forneeded parts; they also decide whether to make orbuy certain needed parts. However, a planner testi-fied that "make or buy" decisions are dictated by theinformation received from the 5-A form or frommanufacturing engineering.Based upon the foregoing and our review of theentire record, we agree with the Regional Directorthat the planners are technical employees and are notexcluded from the unit as managerial employees.While they exercise independent judgment in car-rying out their planning function, it is clear that theirdecisions are made within the constraints placedupon them by the customers' requirements as setforth in the 5-A forms and are based essentially ontheir technical knowledge of the Employer's produc-tion capabilities. We shall therefore overrule thechallenges to ballots cast by planners Jerry Cum-mings, Devere Dassance, and Tyrone Miller.Accordingly, we shall remand the case to the Re-gional Director in order that he may provide for theopening and counting of the ballots of these threeplanners and take further action consistent with theRules and Regulations of the Board.CHAIRMAN FANNING. concurring and dissenting:I agree that the challenges to the ballots cast by theplanners should be overruled, but dissent from themajority's decision to sustain the challenges to theballots of the purchasing department employees.The Regional Director concluded that a commu-nity of interest existed between the purchasing de-partment employees and other employees within theunit found appropriate. The majority finds that be-cause the purchasing department was moved into an-other building after the hearing herein was held, theemployees within that department no longer share acommunity of interest with the unit employees.There is, however, no evidence to show that the fac-46 AMERICAN STANDARD, INC.tors cited by the Regional Director to support hiscommunity of interest finding have changed; the ma-jority merely speculates that these factors havechanged because of the move. As there is no recordbasis for the majority's finding regarding the pur-chasing department employees, I dissent.2: I he rlnllorlit seem, tol suigesl that the purchasing department emplov-ees are offlce clerlcals I he work of these emploees is. howeer, not of anoflfic cleri;al nature Further, this finding is Inconsistent with the basis forthe Fmployers, request for resle,. ii:. these employees are managerial em-pl, ece47